internal_revenue_service number release date index number ------------------------------------------------------------ - -------------------------------- -------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication n a person to contact ----------------------- id no ----------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip branch plr-104802-08 date date legend authority hospital system state county bonds -------------------------------------------------------------- ----------------------------------------- ------------------------------ ------------------------- ------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ --------- ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------- ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- plr-104802-08 a b c d e f g h i j k l w x y z ---- ---- ---- ---- ---- ---- ---- -- -- -- -- ------- ----------- ----------- ----------- ----------- dear ----------------- this letter is in response to the request for a ruling submitted on behalf of the authority that the professional services agreements described below to be entered into by the hospital or the system and the physicians performing professional services on property owned by the hospital and financed with the bonds the facility do not cause the bonds to meet the private_business_use_test under sec_1_141-3 of the income_tax regulations facts and representations plr-104802-08 the authority is a public municipal corporation and a public body corporate established by the county for the purpose of developing constructing acquiring and leasing hospital facilities under state law the authority may issue revenue bonds to finance the project costs of hospital facilities or refinance outstanding indebtedness of hospitals the authority has issued the bonds the proceeds of which were used to finance the facility the hospital is a nonprofit corporation organized under the laws of the state is described in sec_501 of the internal_revenue_code the code and owns an acute care hospital facility located in county the sole member shareholder and parent of the hospital is the system the system is also a state nonprofit corporation described in sec_501 of the code the function of the system includes oversight and coordination of system-wide long range strategic and financial planning budgeting and quality improvement the hospital and the system are governed by their respective boards of directors the boards the membership of the boards of the hospital and the system are substantially identical the hospital uses services of physicians practicing medicine in various specialties such as family practice general surgery and other specialties the hospital and the system propose to enter into professional service agreements with physicians the contracting physician s for medical services the agreement s chiefly for specialty care such as surgery under the agreements the contracting physicians would devote a significant portion of their time to patient care services within the facility the hospital will pay for all of the expenses_incurred as a result of the contracting physicians performing professional services on patients at the hospital and will submit invoices for those services to the patients or their payors such as insurance_companies in addition the hospital will reimburse the contracting physicians’ expenses_incurred for continuing medical education professional reference materials text books licensing fees and professional membership dues up to a maximum of dollar_figurel under the agreements the contracting physician will receive a percentage of net professional patient billings nppb equal to a of the first dollar_figurew nppb b of the nppb between dollar_figurew and dollar_figurex c of the nppb between dollar_figurex and dollar_figurey d of the nppb between dollar_figurey and dollar_figurez and e of the nppb in excess of dollar_figurez nppb is defined as gross patient billings for the professional component of direct physician care services that are personally provided by the contracting physician but not for the technical component of any ancillary services and specifically excludes the provision of any services which are defined as designated health services under the federal ethics in patient referrals act u s c 1395nn gross patient billings also plr-104802-08 include capitation fees and will be reduced by medicare and medicaid contractual write- offs usual and customary reductions by private insurers physician discretionary discounts and managed care discounts charitable expenses uninsured indigent patients and bad_debt unless caused by the contracting physician’s lack of medical record and proper coding which causes the bad_debt to be incurred will not reduce the gross billings if a contracting physician’s actual compensation pursuant to the above formula exceeds f percent of the most current medical group management association mgma physician compensation survey for physicians practicing the same medical specialty within the same or comparable location within the united_states then the hospital will undertake a review of the contracting physician’s practice and billing to determine if the compensation being paid to the contracting physician is equitable for both parties and consistent with fair_market_value for the services being provided by the contracting physician as part of the agreements in addition to the compensation based upon the applicable_percentage of contracting physicians’ nppb according to the tiered formula above the contracting physicians will also be compensated for supervising physician extenders nurse practitioners and physician assistants the supervising physician will receive g percent of the nppb generated by the physician extenders during the course of the year the contracting physician will be paid a mutually agreed upon amount that is established at the beginning of the year a reconciliation of compensation will be performed within days after the end of each year any excess compensation will be repaid by contracting physicians through a decrease in the next three months’ compensation any shortfall in compensation paid to the physician will be paid in the next biweekly payment to the contracting physicians in addition the agreements provide that the contracting physicians will be eligible to receive supplemental compensation paid into a non-qualified deferred_compensation plan the plan described more fully below the sum of the compensation based upon the applicable_percentage of the contracting physician’s nppb and the g percent of the physician extenders’ nppb supervised by the contracting physician the base compensation constitutes the basis for the contracting physician’s supplemental compensation the supplemental compensation consists of an incentive portion the incentive compensation and a portion based upon the contracting physician’s duration of service at the hospital the deferred_compensation the contracting physicians are eligible for the payment of up to h percent of the base compensation as incentive compensation the actual amount of incentive compensation is subject_to the contracting physician’s satisfaction of certain pre-established goals designed for that particular contracting physician each goal is assigned a certain percentage of the incentive compensation and the total incentive compensation payable to a particular contracting physician is determined by the contracting physician’s cumulative plr-104802-08 attainment of these goals there are three goals named quality learning and customer respectively the quality goal targets the directives relating to national quality initiatives and evidence-based clinical best practices established by national health services organizations and bodies the learning goal is designed to build a high performance culture through education and effective communication among medical staff and the promotion of use of technology to support quality and patient satisfaction the customer goal is intended to promote a customer service culture and patient satisfaction the contracting physician will receive as a contribution to the plan the deferred_compensation as a specified percentage of the base compensation within days after the end of each fiscal_year quarter the applicable_percentage ranges between i and j percent depending on the years_of_service with the hospital the amounts of deferred_compensation paid into the plan are subject_to a substantial_risk_of_forfeiture under sec_457 of the code relating to a specifically required term of service the agreements will have an initial term of k years and will be automatically renewed for additional consecutive k-year terms unless either party give sec_90 days notice prior to the end of the term in addition the agreements will terminate if the contracting physician is unable to substantially perform the material requirements of the practice of medicine if there is an uncured breach lasting over days if contracting physician’s privileges at the hospital are restricted if the contracting physician does not participate in any federal health care program from which the contracting physician derives i percent or more of revenue for certain acts by the contracting physician in case of the contracting physician’s death or by mutual agreement of the parties the issuer the hospital and the system represent that the above described business model in the form of the agreements is necessary because of poor economic climate and sub-par provider payment history causing difficulties in the recruitment and retention of qualified physicians in the state particularly outside of the largest metropolitan areas the traditional salary plus bonus business model has shown inadequate to address these difficulties the business model contained in the agreements is an expression of the hospital’s effort to recruit and retain qualified physicians who are committed to staying in the community and maintaining a highly productive and efficient practice the contracting physicians will not have a role with the hospital or the system that substantially limits the hospital’s or the system’s ability to exercise their rights under the agreements including the right to terminate the agreements less than of the voting power of the hospital’s or system’s board_of directors will be vested in any one or more of the contracting physicians the contracting physicians are not related to the hospital or the system within the meaning of sec_1_150-1 law plr-104802-08 under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides however that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use for purposes of sec_141 means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_141 provides that the term qualified_bond includes any private_activity_bond if such bond is a qualified_501_c_3_bond and meets other specified requirements sec_145 provides that a qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if all property which is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bonds would not be a private_activity_bond if -- a c organizations were treated as governmental units with respect to their activities which do not constitute unrelated trades_or_businesses determined by applying sec_513 and b sec_141 and were applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears sec_1_145-2 provides generally that sec_1_141-0 through apply to sec_145 sec_1_145-2 provides in part that in applying sec_1_141-0 through to sec_145 references to governmental persons include c organizations with respect to their activities that do not constitute unrelated trades_or_businesses under sec_513 and references to percent and proceeds in the context of the private_business_use_test and the private_security_or_payment_test mean percent and net_proceeds sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue the percent private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business plr-104802-08 sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that except as provided in d a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility for example a contract for the provision of management services for an entire hospital a contract for management services for a specific department of a hospital and an incentive payment contract for physician services to patients of a hospital are each treated as a management_contract revproc_97_13 1997_1_cb_632 as modified by revproc_2001_39 2001_2_cb_38 rev_proc sets forth conditions under which a management_contract does not result in private_business_use under sec_141 under dollar_figure of revproc_97_13 if the requirements of sec_5 are satisfied the management_contract does not itself result in private_business_use under sec_5 the management_contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the facility reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated parties is not by itself treated as compensation under sec_5 for purposes of sec_1_141-3 and revproc_97_13 compensation that is based on a a percentage of gross revenues or adjusted gross revenues of a facility or a percentage of expenses from a facility but not both b a capitation fee or c a per-unit fee is generally not considered to be based on a share of net profits section dollar_figure defines adjusted gross revenue to mean gross revenues of all or a portion of a facility less allowances for bad_debts and contractual and similar allowances section dollar_figure defines capitation fee to mean a fixed periodic amount for each person for whom the service provider or the qualified user assumes the responsibility to provide all plr-104802-08 needed services for a specified period so long as the quantity and type of services actually provided to covered persons varies substantially for example a capitation fee includes a fixed dollar amount payable per month to a medical service provider for each member of a health_maintenance_organization plan for whom the provider agrees to provide all needed medical services for a specified period section dollar_figure of revproc_97_13 defines a per-unit fee as a fee based on a unit of service provided specified in the contract or otherwise specifically determined by an independent third party such as the administrator of the medicare program or the qualified user for example a stated dollar amount for each specified medical procedure performed car parked or passenger mile is a per-unit fee separate billing arrangements between physicians and hospitals generally are treated as per-unit fee arrangements section dollar_figure of revproc_97_13 provides that a renewal option means a provision under which the service provider has a legally enforceable right to renew the contract thus for example a provision under which a contract is automatically renewed for one year periods absent cancellation by either party is not a renewal option even if it is expected to be renewed section dollar_figure of revproc_97_13 sets forth six permissible arrangements that satisfy the requirements of sec_5 under sec_5 a permissible arrangement is an arrangement providing for compensation_for service based on a percentage of fees charged or a combination of a per-unit fee and a percentage of revenue or expense fee the term of the contract including renewal options must not exceed years the contract must be terminable by the qualified user on reasonable notice without penalty or cause at the end of the first year of the contract term this permissible arrangement only applies to contracts under which the service provider primarily provides services to third parties for example radiology services to patients and in one other circumstance not applicable in the instant case sec_5 of revproc_97_13 provides in general that a service provider must not have any role or relationship with the qualified user that substantially limits the qualified user’s ability to exercise its rights including cancellation rights based on all the facts and circumstances under sec_5 the qualified user’s rights are not substantially limited if the following requirements are satisfied not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees overlapping board members do not include the chief executive officers of the service provider or its governing body or the qualified user or its governing body and the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 analysis plr-104802-08 initially we find that the agreements meet the definition of a management_contract under sec_1_141-3 because they constitute incentive payment contracts for physician services to patients of a hospital however the agreements do not meet the requirements of dollar_figure of revproc_97_13 therefore whether the agreements result in private_business_use of the facility under sec_1_141-3 depends on all of the facts and circumstances in determining whether the facts and circumstances relating to a management_contract indicate private_business_use the factors set forth in revproc_97_13 are useful reference points for the reasons described below we conclude that the agreements do not result in private_business_use of the facility we note that all of the compensation under the agreements consists of a percentage of fees generated by the physicians adjusted for items such as insurance discounts and certain bad_debts as such the compensation structure most closely resembles the permissible arrangement under sec_5 of revproc_93_17 applicable to the provision of services to third parties such as physician services to patients at the hospital however the k-year term of the agreements exceeds the permissible term under sec_5 in reviewing all the facts and circumstances relating to the agreements we note that the agreements provide for reasonable_compensation in part because the agreements provide for a right by the hospital to review a contracting physician’s portion of the base compensation allocable to the direct provision of medical services by the contracting physician if that portion reaches f percent of an objective industry standard because the incentive compensation and the deferred_compensation are determined as a percentage of the base compensation although indirectly they are also subject_to the hospital‘s review of the direct services portion of the base compensation further a contracting physician’s base compensation is based on the sum of a percentage of the contracting physician’s nppb and the g percent of the physician extenders’ nppb ie adjusted gross revenues allocable to that contracting physician and not in whole or in part on a share of net profits from the operation of the facility none of the expenses of the facility or of the contracting physicians incurred in performing medical services at the facility are taken into account in determining the amount of the base compensation the maximum amount of the incentive compensation is based on a percentage of the base compensation which as indicated above is a percentage of fees or adjusted gross revenues allocable to the contracting physician the actual amount of the the agreements do not contain a legally enforceable right to renew on the part of the contracting physicians as service providers under revproc_97_13 under sec_5 reimbursement of the contracting physicians’ expenses_incurred for continuing medical education professional reference materials text books licensing fees and professional membership dues up to a maximum of dollar_figurel as provided in the agreements is not treated as compensation plr-104802-08 incentive compensation that a contracting physician will receive depends on how the contracting physician meets that contracting physician’s specific quality learning and customer goals none of which are based upon the number of patients treated by the contracting physician at the facility the productivity of the facility or the net profits of the hospital the amount of the deferred_compensation also depends on the percentage of fees or adjusted gross revenue with the additional factor of the contacting physician’s years in service at the hospital as such it is also not based upon the productivity of the contracting physician or of the facility or upon the net profits of the hospital the term of the agreements although greater than the permissible term under sec_5 is specifically tailored to address the difficulties encountered by the health industry in the hospital’s health coverage area in attracting and retaining qualified physicians that would become members of and improve the provision of health care services in the local community finally the contracting physicians do not have a role in or relationship with the hospital or the system that substantially limits the hospital’s or the system’s ability to exercise its rights under the agreements including cancellation rights because no more than of the voting power of the governing body of the hospital or the system is vested in one or more of the contracting physicians also none of the contracting physicians on the one side and the hospital and the system on the other are related parties within the meaning of sec_1_150-1 conclusion accordingly although the agreements do not satisfy the requirements of sec_5 given all the facts and circumstances of this case as described above the agreements do not result in private_business_use of the facility under sec_1_141-3 as applied to sec_145 this ruling is specifically made contingent upon the above described provisions of the agreements being effective and binding between the hospital or the system and the contracting physicians except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether any agreements other than the agreements fail to meet the private_business_use_test under sec_1_141-3 as applied to or whether the bonds are tax-exempt for purposes of sec_103 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-104802-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely timothy l jones senior counsel branch financial institutions products
